DETAILED ACTION
	Claims 1-12, 14-23, 26-34, 39, 40, 42-45, and 47-49 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The following continuity data is acknowledged in the instant application:
CONTINUING DATA
This application is a CON of 16/742,523 01/14/2020 PAT 10836688
16/742,523 is a CON of 16/434,900 06/07/2019 ABN
16/434,900 is a CON of 15/417,806 01/27/2017 ABN
15/417,806 has PRO 62/288,890 01/29/2016
FOREIGN APPLICATIONS
PCTEP2016053238 02/16/2016

Information Disclosure Statement
	The Information Disclosure Statement filed on January 6, 2021 has been considered by the Examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  In line 7, the phrase “inclusive the Eglinton and the Hay coupling” is separated from Glaser coupling with a comma when Eglinton and Hay couplings are modifications of the Glaser coupling reaction.  Appropriate correction is required, such as modifying the claim to read “Glaser coupling inclusive of the Eglinton and the Hay coupling,”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-23, 26-34, 39, 40, 42-45, and 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,836,688. Although the they are drawn to the same art specific subject matter.
	The ‘688 patent is drawn to the same methods as instantly claimed, but does not specifically mention the reactions present in instant claim 1 or in the dependent claims.  However, in interpreting the scope of the claims of the ‘688 patent, the instantly claimed methods are embraced as they are specifically mentioned and exemplified in the disclosure of the ‘688 patent.  See column 12, line 12 through column 120, line 62.  Therefore, as the scope of previously issued patent embraces specifically the instantly claimed reactions, the claims conflict.
Conclusion
	Claims 1-12, 14-23, 26-34, 39, 40, 42-45, and 47-49 are rejected.  Claim 14 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626